EXHIBIT 99.1 Seabridge Gold Inc. News Release Trading Symbols: TSX: SEA For Immediate Release NYSE Amex: SA March 14, 2012 Seabridge Gold Commences 2012 Exploration Program at Courageous Lake Objective to Find a Second Major Deposit on 100%-Owned 52 Kilometers of Greenstone Belt Toronto, Canada…This year’s $8.5 million exploration program at Courageous Lake is focused on finding a second major gold deposit along Seabridge’s 52-kilometer-long Matthews Lake Greenstone Belt to supplement the existing multi-million ounce FAT deposit. The program includes: (1) approximately 12,500 meters of core drilling divided into a winter program now in progress and a summer program commencing in June; (2) detailed air borne magnetic and electromagnetic geophysical surveys over the thickest part of the belt and; (3) in-fill drilling of in-pit, inferred resources at the FAT deposit which could lead to an increase in reserves.
